DELAWARE GROUP® FOUNDATION FUNDS Delaware Foundation® Growth Allocation Fund Delaware Foundation Moderate Allocation Fund Delaware Foundation Conservative Allocation Fund (each a “Fund” and collectively, the “Funds”) Supplement to the Funds’ Class A, Class B, Class C, Class R, and Institutional Class Summary and Statutory Prospectuses dated January 28, 2014 The following is added to each of the Funds’ summary prospectus sections entitled “Who manages the Fund? – Investment manager”. The following is also added to the Funds’ statutory prospectus in the “Fund summaries” section for Delaware Foundation Growth Allocation, Delaware Foundation Moderate Allocation and Delaware Foundation Conservative Allocation Funds under “Who manages the Fund? – Investment manager” and after the last paragraph in the section entitled “Who manages the Funds – Investment manager”: Delaware Management Company (“DMC”), the investment advisor to the Funds, has engaged Delaware Investments Advisory Services (“DIAS”), an affiliate of DMC, to serve as the Funds’ sub-advisor for each of the Funds’ large-cap growth sleeves pursuant to a sub-advisory agreement dated April 1, 2014. Subject to the supervision of DMC and the Funds’ Board, DIAS directs the investment of the Funds’ assets. Members of the Funds’ portfolio management team are officers of DIAS and continue to manage the Funds. Jackson Square Partners, LLC (“JSP”), a Delaware limited liability company, will be a joint venture between Delaware Investments Advisers Partner, Inc., an affiliate of DMC, and California Street Partners, LLC, a California limited liability company. The sub-advisory agreement between DMC and DIAS will terminate upon the closing of the joint venture transaction. At that time, an interim sub-advisory agreement between DMC and JSP will provide for continuing sub-advisory services to the Funds pending shareholder approval of a definitive agreement between DMC and JSP. DIAS is a wholly owned subsidiary of Delaware Investment Fund Advisers (“DIFA”). DIFA and DMC are both series of Delaware Management Business Trust (“DMBT”), a Delaware statutory trust. DMBT is a direct wholly owned subsidiary of Delaware Management Holdings, Inc. (“DMHI”), which, in turn, is an indirect, wholly owned subsidiary, and subject to the ultimate control, of Macquarie Group Ltd. (“Macquarie”), which is located at No. 1 Martin Place, Sydney, New South Wales 2000, Australia. Investments in the Funds are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the “Macquarie Group”), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Funds, the repayment of capital from the Funds, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated April 10, 2014.
